FILED
                              NOT FOR PUBLICATION                           SEP 30 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



PING CHEN,                                        No. 12-70355

               Petitioner,                        Agency No. A088-130-025

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Ping Chen, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his application for asylum and withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the BIA’s adverse credibility determination

based on the inconsistencies in Chen’s testimony and application about the

presence of the house church pastor on the day petitioner was allegedly arrested,

and based on the fact that both his asylum application and his father’s letter

omitted the fact that his parents were allegedly forced to pay a significant fine. See

id. at 1047 (agency’s adverse credibility determination was reasonable under the

“totality of the circumstances”); see also Zamanov v. Holder, 649 F.3d 969, 974

(9th Cir. 2011) (BIA not compelled to accept petitioner’s explanations for

inconsistencies). In the absence of credible testimony, Chen’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                           2                                     12-70355